NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 18a0597n.06

                                           No. 17-4312

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                Nov 29, 2018
 UNITED STATES OF AMERICA,                               )
                                                                            DEBORAH S. HUNT, Clerk
                                                         )
        Plaintiff-Appellee,                              )
                                                         )      ON APPEAL FROM THE
 v.                                                      )      UNITED STATES DISTRICT
                                                         )      COURT FOR THE
 JERRY DAVIS, JR.,                                       )      NORTHERN DISTRICT OF
                                                         )      OHIO
        Defendant-Appellant.                             )




       Before: BATCHELDER, COOK, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. A federal jury convicted Jerry Davis, Jr. of various drug

and firearm charges. On appeal, Davis argues that the district court erred by denying his motion

to suppress and that his trial counsel was ineffective. We reject his arguments and affirm.

                                                I.

       In November 2016, Akron Police Sergeant Michael Orrand saw a white Ford Explorer with

out-of-state license plates driving around a strip-mall parking lot. The out-of-state plates were

consistent with drug activity, so Orrand alerted other officers. Ohio State Highway Patrol Trooper

Michael McCarty spotted the Explorer and began to follow it as it left the parking lot.

       McCarty paced the Explorer in his police cruiser, noting that it was traveling 10 miles an

hour above the speed limit. A minute later, McCarty stopped the Explorer and asked the driver,

Davis, for his license and registration. As McCarty checked Davis’s information, another officer
No. 17-4312
United States v. Davis

approached the Explorer with a drug-sniffing dog and asked Davis to step out of the car. Instead,

Davis sped away, reaching speeds of over 80 miles per hour in a 25 miles-per-hour zone, with

McCarty chasing behind until Davis crashed into a parked car. Davis jumped out of the Explorer

and McCarty chased him on foot until Davis leapt off a bridge, injuring himself in the fall. Officers

soon arrested him.

         Officers thereafter searched the Explorer, discovering a gun on the driver’s side of the car

and a black duffel bag containing eleven packages wrapped in green cellophane. An initial field

test indicated that the packages contained fentanyl. (Later laboratory testing showed that the

packages actually contained cocaine—11 kilograms in total.) Within hours, a detective in the

Summit County Sherriff’s Office submitted an affidavit in support of a search warrant for Davis’s

house. The affidavit described Davis’s arrest, as well as other information about his criminal

history and reputation as a drug dealer. A judge granted the search warrant, pursuant to which

officers found 25 kilograms of cocaine, a firearm, and other drug-trafficking evidence at Davis’s

house.

         Based on this evidence, the government charged Davis with two counts of possession of

cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(ii), two counts of possession of a

firearm, in violation of 18 U.S.C § 924(c)(1)(A)(i) and (c)(1)(C)(i), and one count of being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Before trial, Davis moved to

suppress the evidence found in his car and his house. The district court denied the motion. Davis

thereafter proceeded to trial where he was convicted on all five counts. The district court sentenced

Davis to 248 months’ imprisonment. This appeal followed.




                                                 -2-
No. 17-4312
United States v. Davis

                                                II.

       Davis principally argues that the district court erred by denying his motion to suppress.

We review the district court’s findings of fact for clear error and its conclusions of law de novo.

See United States v. Mathis, 738 F.3d 719, 729 (6th Cir. 2013).

       Davis first contends that the district court should have suppressed the evidence found in

the Explorer because, he says, Officer McCarty stopped the vehicle without probable cause. See

United States v. Hockenberry, 730 F.3d 645, 658 (6th Cir. 2013). At the suppression hearing,

McCarty testified that he had seen Davis driving 10 miles per hour over the speed limit. Video

footage taken from McCarty’s patrol car corroborated that testimony. McCarty therefore had

probable cause to stop the Explorer. See United States v. Smith, 601 F.3d 530, 542 (6th Cir. 2010).

       Davis next contends that the district court should have suppressed the evidence found in

his house because, he says, the affidavit in support of the warrant application failed to establish

probable cause. To establish probable cause, an affidavit must show among other things a “nexus

between the place to be searched and the evidence sought.” United States v. Carpenter, 360 F.3d
591, 594 (6th Cir. 2004) (en banc) (internal quotation marks omitted). Davis says that nexus was

lacking here. In cases involving drug trafficking, however, “magistrate[s] may infer a nexus”

between the drug trafficker’s home and relevant evidence because drug traffickers often “use their

homes to store drugs” and other paraphernalia. See United States v. Williams, 544 F.3d 683, 687

(6th Cir. 2008) (citing cases). Here, according to the affidavit, Ohio police had just discovered a

large quantity of drugs in Davis’s SUV; a confidential informant had recently identified Davis as

a “large scale [h]eroin dealer in the Akron area”; and the Drug Enforcement Administration had

previously seized large sums of money from Davis as drug proceeds. Based on this evidence, the

magistrate could have inferred that Davis used his home to store drugs or other relevant evidence.


                                                -3-
No. 17-4312
United States v. Davis

       Davis responds “that a suspect’s status as a drug dealer, standing alone, [does not] give[]

rise to a fair probability that drugs will be found in his home.” See United States v. Brown,

828 F.3d 375, 383 (6th Cir. 2016) (internal quotation marks omitted). But Brown recognized that

a suspect’s status as a “major player[] in a large, ongoing drug trafficking operation” can give rise

to that fair probability. Id. at 383 n.2. Here, the affidavit showed precisely that as to Davis, so his

argument is meritless.

       Davis finally argues that his trial counsel was ineffective in various respects. As a general

rule, however, defendants may not raise ineffective assistance of counsel on direct appeal unless

“the parties have adequately developed the record.” United States v. Ferguson, 669 F.3d 756, 762

(6th Cir. 2012). Davis has not made any effort to develop the relevant record here. Nor has he

offered reason to depart from the general rule. We therefore do not address his ineffective-

assistance argument in this appeal.

       The district court’s judgment is affirmed.




                                                 -4-